ON APPLICATION FOR REHEARING
Decided Jan 16, 1935
By THE COURT
The above entitled cause is now being determined on motion for new trial and application for rehearing filed by plaintiff, and also defendant Ilda Mae Burroughs.
Since all questions raised in the motions were fully discussed in our original opinion and due to the further fact that na brief *524accompanies the motions we take it that both are filed in the interest of properly-saving exceptions.
The motions and applications will be overruled and exceptions will be allowed. Entry may be drawn accordingly.
HORNBECK, PJ, KUNKLE and BARNES, JJ, concur.